Cobb, P. J.
Johnson and two others were arraigned upon an accusation charging them with the offense of riot. The act of riot alleged in the accusation was, surrounding the house of the prosecutor, throwing walnuts against the house, firing off pistols, and shouting to the occupants, if they didn’t like it, to come out and show themselves. The jury returned a verdict of guilty, and the defendant assigns error upon the refusal of the judge to grant a, new trial.
The court admitted evidence to the effect that at the time of the alleged riotous conduct the wife of the prosecutor was so badly frightened that she fainted, and further admitted in evidence a. sack containing rocks and walnuts, shown by a witness to have been picked up around the house the morning after the alleged riot. The objection to all this evidence was that it was irrelevant. There-was no merit whatever in this assignment of error. It is apparent that the evidence threw light on the conduct of the accused at the time of the alleged riot. Persons in the house claimed to have-recognized the rioters through a crack in one of the windows. One ground of the motion for a new trial is alleged newly discovered evidence as to the size of this crack, it being contended that under this-evidence it was impossible for the witnesses to have seen what they claimed to have seen. This evidence was impeaching in its character. The discretion of a trial judge exercised in passing upon a motion for a new trial based upon a ground of this character, in the absence of anything indicating an abuse of such discretion, will not. be interfered with. The evidence authorized the verdict, and no-sufficient reason has been shown for reversing the judgment.

Judgment affirmed.


All the Justices concur.